DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 12/16/2019.  Since the initial filing, claims 1-15 have been cancelled, claims 16-36 have been added and no claims have been amended.  Thus, claims 16-36 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18, 20-24, 26-29, 31-33 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2017/0290527).
In regards to claim 16, Morrison discloses an accessory (module 710) for an inhaler (inhaler 700), the inhaler comprising an inhaler housing having a housing wall (boot 730), the inhaler having an air inlet for the entry of air into the inhaler (space between boot 730 and canister 720, arrow A, Fig 7) and an air outlet for communication with the mouth of a patient (mouthpiece 740), such that inhalation by a patient through the air outlet causes an air flow through the inhaler from the air inlet to the air outlet (paragraph 168), the inhaler defining a mixing zone located between the air inlet and the air outlet for mixing the air flow with a drug (area between nozzle 721 and mouthpiece 740, paragraph 168), the accessory comprising: an accessory housing (see Annotated Fig 7), the accessory housing defining an axial stop structure configured to abut to a proximal end face of the housing wall of the inhaler housing at the air inlet of the inhaler when the accessory is fastened to the inhaler (lip 711 used to clip module 710 onto inhaler boot 730, paragraph 168, Fig 7), the accessory housing having a wall portion adjacent to the stop structure, configured to be essentially flush with the housing wall of the inhaler housing when the accessory is fastened to the inhaler (see Annotated Fig 7), the wall portion and the housing wall of the inhaler housing delimiting a flow path of the air flow (arrow A shows airflow path, Fig 7); a pressure port, the pressure port being formed by one or more openings in the wall portion of the accessory housing which is configured to be essentially flush with the housing wall of the inhaler housing (see Annotated Fig 7), and an electronic sensor (sensor 712, paragraph 133) for determining a flow rate of the air flow, the electronic sensor being received in the accessory housing (Fig 7), the electronic sensor being in communication with the pressure port (paragraph 168, Fig 7), the electronic sensor being sensitive to a pressure change at the pressure port caused by the air flow (paragraph 133 and 180).
While Morrison does not explicitly show the pressure port being configured to be arranged upstream from the air inlet of the inhaler with respect to the air flow, it does teach an arrangement wherein the lip of the module is shaped such that the space between the upper section of the module housing and the upper edge of the boot of the inhaler may serve as the port opening (paragraph 168 line 19-21, see Annotated Fig 7).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morrison such that the pressure port being configured to be arranged upstream from the air inlet of the inhaler with respect to the air flow as this is a known configuration by which to measure the pressure through the device and as it would not deter from the function of the port, the positioning would be a design choice.

    PNG
    media_image1.png
    466
    570
    media_image1.png
    Greyscale

Annotated Fig 7
In regards to claim 17, Morrison discloses the device of claim 16.
Morrison does not disclose wherein the pressure port is formed by a plurality of openings in the accessory housing, the openings being distributed circumferentially along a circumference of the air inlet of the inhaler when the accessory is fastened to the inhaler.
However, the instant specification presents no criticality to this feature as the plurality of ports join to the same channel leading to a single sensor.  There is therefore no change in functionality between a single port and a plurality of ports.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morrison wherein the pressure port is formed by a plurality of openings in the accessory housing, the openings being distributed circumferentially along a circumference of the air inlet of the inhaler when the accessory is fastened to the inhaler as this would constitute a simple duplication of parts and it has been held that such duplication has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B).
In regards to claim 18, Morrison discloses the device of claim 16 and Morrison further discloses further comprising a fastening structure for fastening the accessory to the inhaler (lip 711 serves to hold module 710 to inhaler, Fig 7).
In regards to claim 20, Morrison discloses the device of claim 16 and Morrison further discloses wherein the accessory is configured to modify the air flow adjacent to the pressure port in such a manner that a reverse air flow due to exhalation by the patient through the inhaler causes a pressure change at the pressure port with opposite sign as compared to the pressure change caused by the air flow due to inhalation (device detects reversal of air flow, paragraph 177, alternate configuration would also be capable of performing described functions).
In regards to claim 21, Morrison discloses an inhalation system comprising an inhaler (inhaler 700) and an accessory (module 710), the accessory being fastened to the inhaler (Fig 7), the inhaler comprising an inhaler housing having a housing wall (boot 730), the inhaler having an air inlet (space between boot 730 and canister 720) for the entry of air into the inhaler and an air outlet (mouthpiece 740) for communication with the mouth of a patient, such that inhalation by a patient through the air outlet causes an air flow through the inhaler from the air inlet to the air outlet (arrow A, Fig 7), the inhaler defining a mixing zone located between the air inlet and the air outlet for mixing the air flow with a drug (area between nozzle 721 and mouthpiece 740, paragraph 168), the accessory comprising: an accessory housing (see Annotated Fig 7), the accessory housing having a wall portion adjacent to the air inlet of the inhaler, the wall portion being essentially flush with the housing wall of the inhaler housing (see Annotated Fig 7), the wall portion and the housing wall of the inhaler housing delimiting a flow path of the air flow (arrow A, Fig 7); a pressure port (see Annotated Fig 7), the pressure port being formed by one or more openings in the wall portion of the accessory housing which is essentially flush with the housing wall of the inhaler housing (see Annotated Fig 7), and an electronic sensor for determining a flow rate of the air flow (sensor 712), the electronic sensor being received in the accessory housing (Fig 7), the electronic sensor being in communication with the pressure port (paragraph 168), the electronic sensor being sensitive to a pressure change at the pressure port caused by the air flow (paragraph 133 and 180).
While Morrison does not explicitly show the pressure port being arranged upstream from the air inlet of the inhaler with respect to the air flow, (paragraph 168 line 19-21, see Annotated Fig 7); it does teach an arrangement wherein the lip of the module is shaped such that the space between the upper section of the module housing and the upper edge of the boot of the inhaler may serve as the port opening (paragraph 168 line 19-21, see Annotated Fig 7).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morrison such that the pressure port being configured to be arranged upstream from the air inlet of the inhaler with respect to the air flow as this is a known configuration by which to measure the pressure through the device and as it would not deter from the function of the port, the positioning would be a design choice.
In regards to claim 22, Morrison discloses the system of claim 21 and Morrison further discloses wherein the accessory housing defines an axial stop structure, the axial stop structure abutting to a proximal end face of the housing wall of the inhaler housing at the air inlet of the inhaler (lip 711 used to clip module 710 onto inhaler boot 730, paragraph 168, Fig 7), and wherein the wall portion of the accessory housing in which the pressure port is formed and which is essentially flush with the housing wall of the inhaler housing is arranged adjacent to the axial stop structure (see Annotated Fig 7).
In regards to claim 23, Morrison discloses the system of claim 21.
Morrison does not disclose wherein the pressure port is formed by a plurality of openings in the accessory housing, the openings being distributed circumferentially along a circumference of the air inlet of the inhaler.
However, the instant specification presents no criticality to this feature as the plurality of ports join to the same channel leading to a single sensor.  There is therefore no change in functionality between a single port and a plurality of ports.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morrison wherein the pressure port is formed by a plurality of openings in the accessory housing, the openings being distributed circumferentially along a circumference of the air inlet of the inhaler as this would constitute a simple duplication of parts and it has been held that such duplication has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B).
In regards to claim 24, Morrison discloses the system of claim 21 and Morrison further discloses wherein the accessory comprises a fastening structure for fastening the accessory to the inhaler (lip 711 serves to hold module 710 to inhaler, Fig 7).
In regards to claim 26, Morrison discloses the system of claim 21 and Morrison further discloses wherein the accessory is configured to modify the air flow adjacent to the pressure port in such a manner that a reverse air flow due to exhalation by the patient through the inhaler causes a pressure change at the pressure port with opposite sign as compared to the pressure change caused by the air flow due to inhalation (device detects reversal of air flow, paragraph 177, alternate configuration would also be capable of performing described functions).
In regards to claim 27, Morrison discloses the system of claim 21 and Morrison further discloses wherein the inhaler comprises a drug reservoir received in the housing (canister 720 insert in boot 730), the drug reservoir being configured to release an aerosolized drug into the mixing zone (paragraph 168).
In regards to claim 28, Morrison discloses an accessory (module 710) for an inhaler (inhaler 700), the inhaler having an air inlet for the entry of air into the inhaler (space between boot 730 and canister 720, arrow A, Fig 7) and an air outlet for communication with the mouth of a patient (mouthpiece 740), such that inhalation by a patient through the air outlet causes an air flow through the inhaler from the air inlet to the air outlet (arrow A, paragraph 1698, Fig 7), the inhaler defining a mixing zone between the air inlet and the air outlet for mixing the air flow with a drug (area between nozzle 721 and mouthpiece 740, paragraph 168), the accessory comprising: an accessory housing (see Annotated Fig 7); a pressure port (see Annotated Fig 7), an electronic sensor (sensor 712) for determining a flow rate of the air flow (paragraph 133), the electronic sensor being received in the accessory housing (Fig 7), the electronic sensor being in communication with the pressure port (Fig 7), the electronic sensor being sensitive to a pressure change at the pressure port caused by the air flow (paragraph 133 and 180).
While Morrison does not explicitly show the pressure port being arranged upstream from the air inlet of the inhaler with respect to the air flow when the accessory is fastened to the inhaler, it does teach an arrangement wherein the lip of the module is shaped such that the space between the upper section of the module housing and the upper edge of the boot of the inhaler may serve as the port opening (paragraph 168 line 19-21, see Annotated Fig 7).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morrison such that the pressure port being configured to be arranged upstream from the air inlet of the inhaler with respect to the air flow as this is a known configuration by which to measure the pressure through the device and as it would not deter from the function of the port, the positioning would be a design choice.
Morrison does not disclose the pressure port being formed by a plurality of openings in the accessory housing, the openings being distributed circumferentially along a circumference of the air inlet of the inhaler when the accessory is fastened to the inhaler.
However, the instant specification presents no criticality to this feature as the plurality of ports join to the same channel leading to a single sensor.  There is therefore no change in functionality between a single port and a plurality of ports.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morrison wherein the pressure port is formed by a plurality of openings in the accessory housing, the openings being distributed circumferentially along a circumference of the air inlet of the inhaler as this would constitute a simple duplication of parts and it has been held that such duplication has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B).
In regards to claim 29, Morison teaches the device of claim 28 and Morrison further discloses further comprising a fastening structure for fastening the accessory to the inhaler (lip 711 serves to hold module 710 to inhaler, Fig 7).
In regards to claim 31, Morrison teaches the device of claim 28 and Morrison further discloses wherein the accessory is configured to modify the air flow adjacent to the pressure port in such a manner that a reverse air flow due to exhalation by the patient through the inhaler causes a pressure change at the pressure port with opposite sign as compared to the pressure change caused by the air flow due to inhalation (device detects reversal of air flow, paragraph 177, alternate configuration would also be capable of performing described functions).
In regards to claim 32, Morrison discloses an inhalation system comprising an inhaler (inhaler 700) and an accessory (module 710), the accessory being fastened to the inhaler (Fig 7), the inhaler having an air inlet for the entry of air into the inhaler (space between boot 730 and canister 720, arrow A, Fig 7) and an air outlet for communication with the mouth of a patient (mouthpiece 740), such that inhalation by a patient through the air outlet causes an air flow through the inhaler from the air inlet to the air outlet (paragraph 168), the inhaler defining a mixing zone between the air inlet and the air outlet for mixing the air flow with a drug (area between nozzle 721 and mouthpiece 740, paragraph 168), the accessory comprising: an accessory housing (see Annotated Fig 7); a pressure port (see Annotated Fig 7), an electronic sensor (sensor 712) for determining a flow rate of the air flow (paragraph 133), the electronic sensor being received in the accessory housing (Fig 7), the electronic sensor being in communication with the pressure port (paragraph 168, Fig 7), the electronic sensor being sensitive to a pressure change at the pressure port caused by the air flow (paragraph 133 and 180).
While Morrison does not explicitly show the pressure port being arranged upstream from the air inlet of the inhaler with respect to the air flow when the accessory is fastened to the inhaler, it does teach an arrangement wherein the lip of the module is shaped such that the space between the upper section of the module housing and the upper edge of the boot of the inhaler may serve as the port opening (paragraph 168 line 19-21, see Annotated Fig 7).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morrison such that the pressure port being configured to be arranged upstream from the air inlet of the inhaler with respect to the air flow as this is a known configuration by which to measure the pressure through the device and as it would not deter from the function of the port, the positioning would be a design choice.
Morrison does not disclose the pressure port being formed by a plurality of openings in the accessory housing, the openings being distributed circumferentially along a circumference of the air inlet of the inhaler.
However, the instant specification presents no criticality to this feature as the plurality of ports join to the same channel leading to a single sensor.  There is therefore no change in functionality between a single port and a plurality of ports.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morrison wherein the pressure port is formed by a plurality of openings in the accessory housing, the openings being distributed circumferentially along a circumference of the air inlet of the inhaler as this would constitute a simple duplication of parts and it has been held that such duplication has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B).
In regards to claim 33, Morrison teaches the system of claim 32 and Morrison further discloses wherein the accessory comprises a fastening structure for fastening the accessory to the inhaler (lip 711 serves to hold module 710 to inhaler, Fig 7).
In regards to claim 35, Morrison teaches the system of claim 32 and Morrison further discloses wherein the accessory is configured to modify the air flow adjacent to the pressure port in such a manner that a reverse air flow due to exhalation by the patient through the inhaler causes a pressure change at the pressure port with opposite sign as compared to the pressure change caused by the air flow due to inhalation (device detects reversal of air flow, paragraph 177, alternate configuration would also be capable of performing described functions).
In regards to claim 36, Morrison teaches the system of claim 32 and Morrison further discloses wherein the inhaler comprises a drug reservoir received in the housing (canister 720 insert in boot 730), the drug reservoir being configured to release an aerosolized drug into the mixing zone (paragraph 168).
Claim(s) 19, 25, 30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2017/0290527) as applied above and in view of Biswas (US 2016/0144141).
In regards to claim 19, Morrison discloses the device of claim 18.
Morrison does not disclose wherein the fastening structure comprises a ring configured to be arranged around the inhaler housing.
However, Biswas teaches wherein the fastening structure comprises a ring configured to be arranged around the inhaler housing (cap 1 wraps around MDI, Fig 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morrison wherein the fastening structure comprises a ring configured to be arranged around the inhaler housing as taught by Biswas as this would provide additional stability to the connection between the accessory and the inhaler.
In regards to claim 25, Morrison discloses the device of claim 24.
Morrison does not disclose wherein the fastening structure comprises a ring that is arranged around the inhaler housing.
However, Biswas teaches wherein the fastening structure comprises a ring that is arranged around the inhaler housing (cap 1 wraps around MDI, Fig 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morrison wherein the fastening structure comprises a ring that is arranged around the inhaler housing as taught by Biswas as this would provide additional stability to the connection between the accessory and the inhaler.
In regards to claim 30, Morrison teaches the device of claim 29.
Morrison does not disclose wherein the fastening structure comprises a ring configured to be arranged around the inhaler housing.
However, Biswas teaches wherein the fastening structure comprises a ring configured to be arranged around the inhaler housing (cap 1 wraps around MDI, Fig 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morrison wherein the fastening structure comprises a ring configured to be arranged around the inhaler housing as taught by Biswas as this would provide additional stability to the connection between the accessory and the inhaler.
In regards to claim 34, Morrison teaches the device of claim 33.
Morrison does not disclose wherein the fastening structure comprises a ring configured to be arranged around the inhaler housing.
However, Biswas teaches wherein the fastening structure comprises a ring configured to be arranged around the inhaler housing (cap 1 wraps around MDI, Fig 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morrison wherein the fastening structure comprises a ring configured to be arranged around the inhaler housing as taught by Biswas as this would provide additional stability to the connection between the accessory and the inhaler.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785